DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-8, 10-12, 16, 21-26, 28-29, 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to portable imaging cytometer for imaging data in microbiological tasks.
With regards to claim 1, Ozcan ‘351 (US 2013/0157351) discloses a portable imaging flow cytometer device (paragraph 15) comprising: 
a housing (paragraph 46); 
at least one illumination source disposed in the housing (paragraph 46); 
a microfluidic channel disposed in the housing and fluidically coupled to a source of fluid containing objects therein that is configured to flow through the microfluidic channel (paragraph 57); and 
an image sensor disposed adjacent to the microfluidic channel and disposed within an optical path that receives light from the at least one illumination source that passes through the microfluidic channel (paragraph 57), the image sensor configured to capture a plurality of image frames containing raw images (paragraph 76) of the objects passing through the microfluidic channel (paragraph 57);
a computing device configured to receive the plurality of image 42018-870-2USframes generated by the image sensor (paragraph 53) of the objects passing through the microfluidic channel (paragraph 57), the computing device executing image processing software thereon (paragraph 53).  
Van den Engh (US 2016/0258859) discloses at least one illumination source disposed in the housing and configured for pulsed or continuous wave operation (paragraph 107).  
Ozcan ‘141 (US 2012/0148141) discloses the image sensor configured to capture a plurality of image frames containing raw hologram images of the objects (paragraph 44).
Heu (US 2014/0355829) discloses wherein the computing device comprises image processing software configured to perform background subtraction and automatically detect moving objects in the plurality of image frames (paragraph 44).
The prior art, either singularly or in combination, does not disclose the limitation “…the image sensor configured to capture a plurality of image frames containing raw hologram images of the objects passing through the microfluidic channel; and a computing device configured to receive the plurality of image frames generated by the image sensor, the computing device executing image processing software thereon to perform background subtraction and automatically detect and segment moving objects in the plurality of image frames and autofocus the moving objects to identify the height (z) location of the moving objects within the microfluidic channel” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488